                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

STEVEN MOORE,                                                    )
                                                                 )
                         Plaintiff/Counter-Defendant,            )    18 C 3762
                                                                 )
                             and                                 )    Judge Gary Feinerman
                                                                 )
M SQUARED ENTERPRISES, INC.,                                     )
                                                                 )
                                              Plaintiff,         )
                                                                 )
                             vs.                                 )
                                                                 )
MAGIERA DIESEL INJECTION SERVICES, INC.,                         )
                                                                 )
                         Defendant/Counter-Plaintiff,            )
                                                                 )
                             and                                 )
                                                                 )
REVIVA, INC.,                                                    )
                                                                 )
                                            Defendant.           )

                               MEMORANDUM OPINION AND ORDER

       Steven Moore and his business M Squared Enterprises, Inc. (together, “Moore”) sued

diesel repair and auto parts shop Magiera Diesel Injection Services, Inc. and auto parts

manufacturer Reviva, Inc., alleging violations of the Magnusson-Moss Warranty Act

(“MMWA”), 15 U.S.C. § 2301 et seq., and state law in connection with a series of repairs to

Moore’s truck. Doc. 4. Magiera moves to dismiss for lack of personal jurisdiction under Civil

Rule 12(b)(2) or improper venue under Rule 12(b)(3) or, in the alternative, to transfer the case to

the Northern District of Indiana under 28 U.S.C. § 1404(a). Doc. 25. Because the § 1404(a)

issue is far easier to resolve than the personal jurisdiction or venue issues, the court exercises its

discretion under Sinochem International Co. v. Malaysia International Shipping Corp., 549 U.S.




                                                   1
422 (2007), to first address § 1404(a), see In re LimitNone, LLC, 551 F.3d 572 (7th Cir. 2008),

and transfers the suit to the Northern District of Indiana.

                                            Background

       In resolving a § 1404(a) motion, the court accepts the complaint’s well-pleaded factual

allegations, as supplemented by the parties’ evidentiary materials, and draws all reasonable

inferences in Moore’s favor. See Deb v. SIRVA, Inc., 832 F.3d 800, 808-09 (7th Cir. 2016). The

facts are set forth as favorably to Moore as the relevant materials permit. See ibid. In setting

forth the facts at this stage, the court does not vouch for their “objective truth.” Goldberg v.

United States, 881 F.3d 529, 531 (7th Cir. 2018).

       Moore, a resident of Dolton, Illinois, owns a 2003 Dodge Ram 3500 truck that he uses for

business and personal purposes. Doc. 4 at ¶¶ 1, 7, 18. His business, M Squared, is located in

Hazel Crest, Illinois. Id. at ¶ 1. Magiera operates a truck repair and parts shop in Crown Point,

Indiana, some 30 miles from both Moore’s home in Dolton and M Squared’s location in Hazel

Crest. Id. at ¶ 3; Doc. 43 at 7.

       On July 1, 2016, Moore dropped off his truck for repairs at Magiera, complaining of an

unusual noise. Doc. 4 at ¶¶ 13-14. Moore provided Magiera with his Illinois address and

telephone number. Doc. 43 at 8. The next day, a Magiera mechanic named Mark told Moore

over the phone that the truck needed a new motor, and Moore gave Mark permission to perform

a “leak down.” Doc. 4 at ¶ 16. Mark called later that day to report that the leak down revealed

defects in two cylinders that required rebuilding the engine. Id. at ¶ 17. Moore said he would

consider the repair but that he needed to use the truck in the meantime. Id. at ¶¶ 18-19.

       When Moore retrieved the truck from Magiera some twenty-four hours after dropping it

off, every dashboard warning light was illuminated and the truck had so little power that Moore




                                                  2
had to put it in neutral at every stoplight to keep it from stalling. Id. at ¶ 20. Moore knew that he

would lose money every day the truck was out of commission, so he felt pressure to bring it back

to Magiera for the repair that Mark had recommended. Id. at ¶ 22. Mark agreed to repair the

truck for $9,000 plus installation costs, and he told Moore the job would be done in two weeks.

Id. at ¶¶ 21, 24.

        Three weeks later, Mark called Moore and told him that six injectors had to be replaced

at a cost of $2,800. Id. at ¶ 24. Moore alleges that Mark damaged the injectors during the leak

down, or that Mark replaced the original injectors with faulty ones to inflate repair costs, or that

the engine was never defective and the faulty injectors alone caused his car trouble. Id. at ¶ 25.

Moore authorized the additional repair, which took another week. Id. at ¶ 26. When Moore

reclaimed the truck, Mark presented him with a warranty from Reviva, a Minnesota business that

designed and manufactured the remanufactured engine. Id. at ¶¶ 2, 12, 27.

        The truck broke down two weeks later. Mark sent a tow truck to Illinois to retrieve it

and, upon inspection, determined that it would need a new starter at a cost of $600. Id. at ¶ 28;

Doc. 43 at 8. Moore warned Mark that oil had begun to pool around the oil filler cap, but Mark

told him that the liquid was power steering fluid. Doc. 4 at ¶ 28. Two weeks after Mark

replaced the starter, one of Moore’s drivers reported that the truck was making noise and was

low on oil. Id. at ¶ 29. Moore took the truck back to Magiera. Ibid. After two weeks, Mark told

Moore that he could not fix the truck and that the engine’s warranty would not be honored. Id. at

¶ 30.

                                              Discussion

        Section 1404(a) provides: “For the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any other district or division where it




                                                   3
might have been brought … .” 28 U.S.C. § 1404(a). Transfer under § 1404(a) “is appropriate if:

(1) venue is proper in both the transferor and transferee court; (2) transfer is for the convenience

of the parties and witnesses; and (3) transfer is in the interest of justice.” Law Bulletin Publ’g

Co. v. LRP Publ’ns, Inc., 992 F. Supp. 1014, 1017 (N.D. Ill. 1998); see also Atl. Marine Constr.

Co. v. U.S. Dist. Court, 571 U.S. 49, 62 (2013) (“In the typical case … , a district court

considering a § 1404(a) motion … must evaluate both the convenience of the parties and various

public-interest considerations.”); Research Automation, Inc. v. Schrader-Bridgeport Int’l, Inc.,

626 F.3d 973, 978 (7th Cir. 2010) (“The statutory language … is broad enough to allow the court

to take into account all factors relevant to convenience and/or the interests of justice.”). The

moving party bears the burden of demonstrating that a transfer is clearly warranted. See Heller

Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1293 (7th Cir. 1989); Coffey v. Van Dorn Iron

Works, 796 F.2d 217, 219-20 (7th Cir. 1986). “The weighing of factors for and against transfer

necessarily involves a large degree of subtlety and latitude, and, therefore, is committed to the

sound discretion of the trial judge.” Coffey, 796 F.2d at 219.

       As to the first step of the transfer analysis, venue is proper in the Northern District of

Indiana, the proposed transferee court, because “a substantial part of the events or omissions

giving rise to the claim occurred” in that District. 28 U.S.C. § 1391(b)(2). Moore argues that the

Northern District of Indiana is an improper venue for his MMWA claim because the Act permits

a consumer “to bring a suit where he claims to be ‘damaged by the failure of a supplier,

warrantor, or service contractor to comply with any obligation under this [Act] or under a written

warranty, implied warranty, or service contract.’” Doc. 43 at 12-13 (quoting 15 U.S.C.

§ 2310(d)) (internal quotation marks added). The language just quoted from Moore’s brief

comes directly from Voelker v. Porsche Cars North America, Inc., 353 F.3d 516, 522 (7th Cir.




                                                  4
2003). In context, it is clear that Voelker used the word “where” to mean “in a factual scenario

in which,” not “in the physical location in which.” Indeed, the portion of the MMWA quoted in

Voelker has nothing to do with venue; rather, it provides consumers with a cause of action and

defines federal jurisdiction over their claims. See 15 U.S.C. § 2310(d).

       The next step in the 1404(a) analysis looks to convenience. The convenience factors

include: “(1) the plaintiff’s choice of forum; (2) the situs of material events; (3) the relative ease

of access to sources of proof; (4) the convenience of the witnesses; and (5) the convenience [of]

the parties.” Law Bulletin Publ’g, 992 F. Supp. at 1017. The first factor favors this District. A

plaintiff’s choice of forum typically deserves “substantial weight, particularly when it is his

home forum,” Baker v. Smith & Wesson Corp., 2019 WL 277714, at *3 (N.D. Ill. Jan. 22, 2019),

and this District is Moore’s home forum.

       The remaining convenience factors overwhelmingly favor the Northern District of

Indiana. First, nearly all material events occurred in Indiana. Granted, Moore’s truck allegedly

broke down in Illinois and he received the allegedly fraudulent phone calls there. But those

minor Illinois connections pale in comparison to the case’s connections with Indiana, where all

the repair work was performed, where the offending engine was installed, where the purported

warranties were given, and from which the purportedly fraudulent phone calls were placed.

       Second, the Northern District of Indiana courthouse in Hammond is far more convenient

for the parties than the Northern District of Illinois courthouse in Chicago. The court takes

judicial notice under Evidence Rule 201(b) of the following facts drawn from Google Maps. See

Cloe v. City of Indianapolis, 712 F.3d 1171, 1177 n.3 (7th Cir. 2013) (“We have taken judicial

notice of—and drawn our distance estimates from—images available on Google Maps, a source

whose accuracy cannot reasonably be questioned, at least for the purpose of determining general




                                                   5
distances.”) (internal quotation marks omitted), overruled on other grounds by Ortiz v. Werner

Enters., Inc., 834 F.3d 760 (7th Cir. 2016). Moore’s home in Dolton is just over five miles

driving distance from the Hammond courthouse but over twenty miles from the Chicago

courthouse; Moore’s business in Hazel Crest is about sixteen miles driving distance from the

Hammond courthouse but over twenty-four miles from the Chicago courthouse; and Magiera is

about twenty-six miles driving distance from the Hammond courthouse but about forty-five

miles away from the Chicago courthouse. Those figures understate the inconvenience of a

Chicago venue because they do not account for Chicago’s heavy rush hour traffic. To get to the

Chicago courthouse at 9:00 a.m., Moore would have to drive between forty-five minutes and an

hour and forty minutes, if he left from his house, or between forty-five minutes and an hour and

fifty minutes, if he left from his business, and Magiera’s principal would have to drive an hour to

an hour and fifty minutes. The Hammond courthouse, by contrast, is twelve to eighteen minutes

from Moore’s home, twenty-two to thirty-five minutes from Moore’s business, and thirty to

forty-five minutes from Magiera.

        Neither Chicago nor Hammond is particularly convenient for Reviva, which is located in

Minnesota. But even assuming that a Chicago venue would be slightly more convenient for

Reviva, the party convenience factor would still favor the Hammond venue due to its proximity

to all other parties.

        For much the same reason, a Hammond venue would best serve the witnesses and

facilitate access to evidence. The only likely witnesses apparent from the complaint are the

parties’ employees, most of whom presumably live near their respective workplaces. The

Hammond courthouse would be more convenient for those witnesses for the same reasons it

would be more convenient for the parties. Likewise, any physical evidence—most notably the




                                                 6
truck itself—is likely in Moore’s or Magiera’s possession and will therefore be closer to

Hammond than to Chicago. The location of documentary evidence does not affect the analysis,

because in this day and age, documents can easily be transferred from place to place. See

Sojka v. DirectBuy, Inc., 2014 WL 1089072, at *3 (N.D. Ill. Mar. 18, 2014) (“There is every

reason to believe that all relevant documents can easily be transported, electronically or

otherwise, to Chicago or Hammond … .”); Carter v. Baldwin, 2017 WL 3310976, at *2 (N.D. Ill.

Aug. 3, 2017) (similar).

       Moore argues that a Chicago venue is preferable because Hammond would be

inconvenient for his attorney. But “the location of counsel is not a relevant factor under

§ 1404(a); otherwise, a plaintiff could manipulate the selection of a forum by its choice of an

attorney.” Thomas v. City of Woodstock, 2011 WL 3841811, at *2 (N.D. Ill. Aug. 30, 2011)

(internal alterations and brackets omitted); see also Chicago, R. I. & P. R. Co. v. Igoe, 220 F.2d

299, 304 (7th Cir. 1955) (“[Section] 1404(a) [does not] provide that the convenience of counsel

is a factor to be considered.”); In re Volkswagen AG, 371 F.3d 201, 206 (5th Cir. 2004) (“The

word ‘counsel’ does not appear anywhere in § 1404(a), and the convenience of counsel is not a

factor to be assessed in determining whether to transfer a case under § 1404(a).”).

       In sum, the convenience factors strongly favor transfer. The court next evaluates the

interest-of-justice factors. “The ‘interest of justice’ is a separate element of the transfer analysis

that relates to the efficient administration of the court system.” Research Automation, 626 F.3d

at 978. The relevant factors include “docket congestion and likely speed to trial in the transferor

and potential transferee forums; each court’s relative familiarity with the relevant law; the

respective desirability of resolving controversies in each locale; and the relationship of each

community to the controversy.” Ibid. (citations omitted).




                                                   7
       The first factor is neutral, as there is only a modest difference in the expected speed of

case resolution between the two courts. The median time from filing to disposition is 7.6 months

in this District and 12.9 months in the Northern District of Indiana. United States District

Courts—National Judicial Caseload Profile 47, 50 (2018), https://www.uscourts.gov/sites/default

/files/data_tables/fcms_na_distprofile0930.2018.pdf. The median time from filing to trial is

37.8 months in this District and 38.8 months in the Northern District of Indiana. Ibid. This case

is likely to proceed at a materially similar pace in either forum.

       The second factor, familiarity with applicable law, is uncertain. For the reasons given

below, the court will not at this stage determine which State’s choice-of-law rules apply, let

alone which State’s substantive law governs the state law claims. The court will therefore draw

the inference most favorable to Moore and assume that this factor weighs against transfer.

       The third factor, desirability of resolving controversies in each locale, favors transfer.

The Hammond courthouse is nearer than the Chicago courthouse to the parties and the locations

of all material events. The fourth factor, the relationship of each community to the controversy,

moderately favors transfer. Although Moore lives in Illinois, virtually all the events giving rise

to the suit took place in Indiana, so the Northern District of Indiana’s community has a

moderately greater stake in and relationship to the litigation.

       In sum, one convenience factor weighs against transfer, while four convenience factors

favor transfer. Of the interest of justice factors, one is neutral, two favor transfer, and at most

one weighs against transfer. While each factor favoring transfer might not have been sufficient,

standing alone, to merit transfer, their combined weight does. Magiera therefore has met its

burden of showing that transfer to the Northern District of Indiana is clearly warranted.




                                                  8
        The attentive reader will notice that the court has skipped one aspect of the § 1404(a)

analysis. Because § 1404(a) may be deployed only if venue is proper in the district where the

case was filed, see 15 Wright, Miller & Cooper, Federal Practice and Procedure § 3844 (4th ed.

2011 & Supp. 2019) (“Transfer is possible under Section 1404(a) only if the transferor court is a

proper venue under the applicable venue provisions.”), this case may be transferred under

§ 1404(a) only if venue is proper in this District. It is unnecessary to determine whether venue is

proper here, however, because if venue were improper, the court would transfer this case to the

Northern District of Indiana under § 1406(a), which allows transfer from a district where venue

is improper to a district where venue is proper. See 28 U.S.C. § 1406(a) (“The district court of a

district in which is filed a case laying venue in the wrong division or district shall dismiss, or if it

be in the interest of justice, transfer such case to any district or division in which it could have

been brought.”); In re LimitNone, 551 F.3d at 575; Schwarz v. Sellers Markets, Inc., 812 F. Supp.

2d 932, 939 (N.D. Ill. 2011). That is, if venue were proper here, the court would transfer the

case to the Northern District of Indiana under § 1404(a), and if venue were improper here, the

court would do the same thing under § 1406(a).

        The one remaining fly in the ointment, alluded to above, is choice of law. If a case is

transferred under § 1404(a), the transferor state’s choice-of-law rules govern, while if a case is

transferred under § 1406(a), the transferee state’s choice-of-law rules govern. See Gerena v.

Korb, 617 F.3d 197, 204 (2d Cir. 2010); Lafferty v. St. Riel, 495 F.3d 72, 76-77 (3d Cir. 2007).

It therefore may be of consequence in some cases whether a suit is transferred under § 1404(a) or

under § 1406(a). Two features of this case make it imprudent to decide that question here.

        First, the venue issues posed by Magiera’s motion—like the related personal jurisdiction

issues, see 28 U.S.C. 1391(b)(1), (c)(2)—are difficult. Although virtually all events giving rise




                                                   9
to Moore’s MMWA and state warranty claims occurred in Indiana, Moore’s fraud claim arises

from allegedly fraudulent statements made during calls from a Magiera employee in Indiana to

Moore’s Illinois phone number while Moore was in Illinois. Magiera’s motion therefore poses

complicated questions concerning how to apply Walden v. Fiore, 571 U.S. 277 (2014), to

electronic communications, see, e.g., Matlin v. Spin Master Corp., 921 F.3d 701, 704-07 (7th

Cir. 2019); Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796,

802-03 (7th Cir. 2014), and the difficult question whether personal jurisdiction and/or venue

must be assessed on a claim-by-claim basis or whether one claim properly brought in this

District satisfies constitutional and statutory requirements for all other properly joined claims,

see 14D Charles Wright, Miller, & Cooper, Federal Practice and Procedure § 3808 (4th ed. 2011

& Supp. 2019) (describing differences in opinion concerning whether pendent venue exists and

how it functions); Rice v. Nova Biomedical Corp., 38 F.3d 909, 913 (7th Cir. 1994) (declining to

decide whether a court with personal jurisdiction over the defendant on a state law claim can

exercise pendent personal jurisdiction over other claims).

       Second, choice of law ultimately may not be a factor in this case. “[A] district court is

required to engage in a choice-of-law analysis only if there is a conflict between Illinois law and

the law of another state such that a difference in law will make a difference in the outcome.” Bd.

of Forensic Document Examiners, Inc. v. Am. Bar Ass’n, 922 F.3d 827, 831 (7th Cir. 2019)

(internal quotation marks omitted). No such conflict may arise here, as the same substantive law

might well apply regardless of which State’s choice-of-law rules govern: Illinois and Indiana

choice-of-law rules for tort claims tend to favor the law of the State with the greatest connection

to the case, compare ibid. (“Illinois law tells us that the law of the state with the most significant

relationship to the occurrence and the parties applies in the event of a conflict.”), with Katz-




                                                  10
Crank v. Haskett, 843 F.3d 641, 650 (7th Cir. 2016) (“Indiana looks to the location of the last

event necessary to make the defendants liable for the alleged wrong and then examines whether

the place of the tort is sufficiently connected to the legal action.”) (internal quotation marks and

brackets omitted), and their choice-of-law rules for contract disputes are identical, compare Hinc

v. Lime-O-Sol Co., 382 F.3d 716, 719 (7th Cir. 2004) (“Illinois has adopted the ‘most significant

contacts’ test proffered by the Restatement (Second) of Conflicts § 188 (1971) in deciding

choice-of-law disputes with respect to contractual issues. Under this test, the contacts relevant to

the choice-of-law decision include the place of contracting, negotiation, performance, location of

the subject matter of the contract, and the domicile, residence, place of incorporation, and

business of the parties.”) (internal quotation marks, citations, and brackets omitted), with Large

v. Mobile Tool Int’l, Inc., 724 F.3d 766, 771 (7th Cir. 2013) (same, for Indiana).

       Thus, in the interest of judicial economy, the court will not decide whether personal

jurisdiction and venue are proper in this District, and thus whether transfer to the Northern

District of Indiana should be effected under § 1404(a) or, rather, under § 1406(a); transfer is

appropriate whichever statute applies. See Villari Brandes & Kline, P.C. v. Plainfield Specialty

Holdings II, Inc., 2009 WL 1845236, at *8 (E.D. Pa. June 26, 2009) (“We need not decide

whether venue is proper here, since the transfer is compelled in the interest of justice under either

28 U.S.C. § 1404(a) or § 1406(a).”); Sable Dev. Corp. v. Huber Corp., 1997 WL 667924, at *2

n.1 (N.D. Tex. Oct. 20, 1997) (same); Marvin Kommel Prods., Inc. v. Lettergraphics Int’l, Inc.,

1984 WL 975, at *3 n.3 (S.D.N.Y. Oct. 10, 1984) (same); see also In re LimitNone, LLC, 551

F.3d at 576, 578 (observing that “the Supreme Court has approved of addressing … venue before

personal jurisdiction,” as long as the district court provides a “sound prudential justification”)

(citing Leroy v. Great W. United Corp., 443 U.S. 173 (1979)).




                                                 11
                                           Conclusion

       Magiera’s § 1404(a) motion to transfer is granted, and the suit is transferred to the

Northern District of Indiana. Magiera’s Rule 12(b)(2) motion, which argues that it is not subject

to personal jurisdiction in Illinois, and its Rule 12(b)(3) motion, which argues that venue does

not lie in the Northern District of Illinois, are denied as moot. Magiera also brings a Rule

12(b)(6) motion to dismiss one of Moore’s state law claims, and that motion is denied without

prejudice to renewal in the transferee court. Magiera’s undeveloped suggestion that the amount

in controversy requirement may not be satisfied for Moore’s MMWA and state law claims, Doc.

26 at 2, is likewise reserved for the transferee court. See In re LimitNone, 551 F.3d at 576

(“[T]he district court was not required to determine its own subject-matter jurisdiction before

ordering the case transferred.”) (citing Sinochem, 549 U.S. at 431).



June 17, 2019
                                                     United States District Judge




                                                12
